 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9    WHITNEY EQUIPMENT COMPANY,
      INC., a Washington corporation,                 Case No. 2:18-cv-01634-RSL
10
                        Plaintiff,                    ORDER GRANTING PLAINTIFF’S
11                                                    STIPULATED MOTION TO AMEND
             vs.                                      COMPLAINT
12
      TRAVELERS CASUALTY AND
13    SURETY COMPANY OF AMERICA, a
      Connecticut corporation,
14
                        Defendant.
15

16

17          The Court, having considered this stipulated motion on file herein and being fully advised;

18   IT IS HEREBY ORDERED as follows:

19          Plaintiff Whitney Equipment Company, Inc., shall, within seven days of the date of this

20   Order, file its proposed Amended Complaint, attached hereto as Exhibit A, with this Court and

21   serve the same.

22
            DATED this 6th day of June, 2019.
23

24
                                                 A
25                                               Robert S. Lasnik
                                                 United States District Judge
26




     ORDER GRANTING PLAINTIFF’S STIPULATED                         MILLER NASH GRAHAM & DUNN LLP
     MOTION TO AMEND COMPLAINT - 1                                 Pier 70 ~ 2801 Alaskan Way ~ Suite 300
     (Case No. 2:18-cv-01634-RSL)                                      Seattle, Washington 98121-1128
                                                                     (206) 624-8300/Fax: (206) 340-9599
